DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-42 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 23 and 33, they recite a system and method for intent-specific automatic speech result generation.  Prior art of record discloses a similar system and method, but fails to teach the claims in combination with generating, using the ASR decoding graph and the audio data, a user interface comprising: a first user interface element associated with a selected intent, wherein activation of the first user interface element causes change of the selected intent from the first intent to the second intent; and a second user interface element associated with a selected content slot value, wherein activation of the second user interface element causes change of the selected content slot value from a first token of the plurality of tokens to a second token of the plurality of tokens; and generating a response to the user request based at least partly on the selected intent and the selected content slot value.
	Dependent claims 24-32 and 34-42 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657